DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election
01.	Responding to the 4/29/2021 "Restriction Requirement," the 5/21/2021 "Response" elected, without traverse, GROUP I (claims 6-20) and Species B (FIG. 5) for prosecution on the merits. 
The Response identified claims 6-14 as being directed to the elected invention. 
Accordingly, claims 1-5 and 15-20 were withdrawn from further consideration as being drawn to non-elected inventions. See 37 CFR § 1.142(b). 
The Restriction Requirement was made Final.
The 4/29/2021 Restriction Requirement and its Finality are proper. And they are therefore maintained.
Objections to the Specification
02.	The specification is objected to under 37 CFR § 1.75(d)(1) because the specification fails to provide clear support or antecedent basis for terms and phrases in claims 6-14. 
A Response overcoming the rejection, infra, over 35 U.S.C. § 112(a) for lack of written description support of "at least one corner is less than 80 degrees," obviates this objection to the specification under 37 CFR § 1.75(d)(1) for failing to provide clear support or antecedent basis for the quoted language. 
The following is a quotation of 37 CFR § 1.75(d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)
Although "an applicant is not limited to the nomenclature used in the application[,] as filed, [applicant] should [appropriately amend] the specification whenever this nomenclature is departed from by amendment of the claims[, so the specification has] clear support or antecedent basis … for the new terms appearing in the claims." See, M.P.E.P. § 608.01(o). Amending the detailed description is "necessary … to [e]nsure certainty in construing the claims in the light of the specification." See, for example, M.P.E.P. § 608.01(o) (citing 37 CFR § 1.75(d)(1) and M.P.E.P. §§ 608.01(i), 1302.01, and 2103). 
Accordingly, "[i]f … the claims presented late in prosecution do not comply with 37 CFR § 1.75(d)(1), applicant [must] make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims[,] provided no new matter is introduced." See, M.P.E.P. § 608.01(o). 

The detailed description of the elected embodiment of the invention, however, provides neither clear support nor clear antecedent basis for the following terms in the claim(s): 
a.	"at least one corner is less than 80 degrees," as recited in the context of independent claim 6, and claims 7-14 depending therefrom.
Neither the original detailed description nor the figures nor the original claims indicate that the invention might include "at least one corner is less than 80 degrees."
Accordingly, the original specification, therefore, fails to provide clear support or antecedent basis insuring certainty in construing the claim(s) in the light of the specification, as required under 37 CFR § 1.75(d)(1), for "at least one corner is less than 80 degrees," as now recited in independent claim 6, and claims 7-14 depending therefrom. And the specification, therefore, is objected to as failing to comply with 37 CFR § 1.75(d)(1). 
Applicant may amend the detailed description to provide clear support or antecedent basis in the specification, insuring certainty in construing claims 6-14. Alternatively, Applicant may amend claims 6-14 so the claims find clear support or antecedent basis in the detailed description so that the meaning of the terms in the claims may be ascertainable by reference to the description.
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
35 U.S.C. § 112 Rejections of the Claims
03.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
04.	Claims 6-14 are rejected under 35 U.S.C. § 112(a) for failing to comply with the written description requirement.
A Response overcoming this rejection over 35 U.S.C. § 112(a) 112, first paragraph, for lack of written description support of "at least one corner is less than 80 degrees," as recited in the context of independent claim 6, and claims 7-14 depending therefrom, obviates the objection, supra, to the specification under 37 CFR § 1.75(d)(1) for failing to provide clear support or antecedent basis for the quoted language. 
Claims 6-14 contain subject matter ("at least one corner is less than 80 degrees," as recited in the context of independent claim 6, and claims 7-14 depending therefrom, see supra 37 CFR § 1.75(d)(1) objection to the claims) not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. 
Examiner notes that not only the 11/2/2021 Response [hereinafter " 11/2 Response"] amends the claim(s) to recite feature(s) lacking written description in the original specification, but also contends the added feature(s) as distinguishing over the prior art rendering unpatentable the claims rejected in the 8/19/201 "Office Action." 
In ICU Medical, Inc. v. Alaris Medical Systems, Inc., 90 USPQ2d 1072 (Fed. Cir., 2009), the Federal Circuit upheld the District Court's summary judgment of unpatentability for lack of written description, as required under 35 U.S.C. § 112, first paragraph. The Federal Circuit noted that:
The purpose of the written description requirement is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification. This requirement protects the quid pro quo between inventors and the public, whereby the public receives meaningful disclosure in exchange for being excluded from practicing the invention for a limited ... time. To satisfy the written description requirement, a patent applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed. Such description need not recite the claimed invention in haec verba but must do more than merely disclose that which would render the claimed invention obvious [because] § 112, ¶ 1 requires that the written description actually or inherently disclose the claim element. (Quotations omitted; underlined by Examiner for emphasis). 
In Net MoneyIN Inc. v. VeriSign Inc., 88 USPQ2d 1751, 1759 (Fed. Cir., 2008), the Federal Circuit overturned a District Court's finding of anticipation. To anticipate, the Court noted that "the [disclosure has] to show the claimed invention arranged or combined in the same way as recited in the claim in order to anticipate. Accordingly, the Court held that "unless a [disclosure] discloses within the four corners of the document not only all of the limitations claimed but also all of the limitations arranged or combined in the same way as recited in the claim, it cannot be said to prove prior invention of the thing claimed and, thus, cannot anticipate." See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court reviewed a "disclos[ure of] two separate [embodiments] for processing an Internet credit card transaction[ and noted that n]either of these [embodiments] contains all five links arranged or combined in the same way as claimed[, and, therefore, held the disclosure] cannot anticipate the … claim." See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court found "[t]he District Court was … wrong to combine parts of … separate [disclosed embodiments to] conclud[e] that [the] claim was anticipated." Court emphasized that "there may be only slight differences between the [disclosed embodiments] and the … claim[, b]ut differences between the [disclosure] and a claimed invention, however slight, invoke the question of obviousness, not anticipation." See, Net MoneyIN, 88 USPQ2d, at 1759-1760.
"Applicant has not pointed out where the new (or amended) claim is 
Neither the original detailed description nor the figures nor the original claims indicate that the invention might include "at least one corner is less than 80 degrees," as recited in the context of independent claim 6, and claims 7-14 depending therefrom.
Upon a call by Examiner to Applicant's Representative, Applicant emailed back recognizing that "at least one corner is less than 80 degrees" is not in the specification and instead contended that the drawings support such a language. See the attached email from Applicant's Representative, dated 11/8/2021. 
Examiner fails to see any evidence in the drawings for the corner angle being less than 80. 
According to patent law precedents (see, e.g., ICU, cited above), therefore, the original specification fails to provide written description support for "at least one corner is less than 80 degrees," as now recited in the context of independent claim 6, and claims 7-14 depending therefrom. 
Accordingly, amending the claims to recite "at least one corner is less than 80 degrees" violates the written description requirement under 35 U.S.C. § 112(a). 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
05.	Claims 9-11 are rejected under 35 U.S.C. § 112(d) for failing to incorporate all of the limitations of claim 6, from which claims 9-11 indirectly depend. 
	Specifically, claim 6 now is amended to recite the corner angle to be less than 80 degrees, yet claims 9-11 recite the corner angles to be less than 90, which does NOT incorporate the limitation of claim 6 that at least the one corner angle is less than 90 degrees. 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Statutory Bases of the Prior Art Rejections 
06.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or

07.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims – Obviousness
08.	Claims 6-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Pre-Grant Publication [hereinafter "PGPub"] US 201/0233696 of a U.S. patent application for inventor "Li," further in view of PGPubs US 20100078618 and 20210217814 to Xiao and Walker, respectively.
Any claim that contains a limitation that is NOT supported as required by AIA  35 U.S.C. § 112(a) will have the effective filing date of the claimed scope. See, e.g., Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012)(patent issuing from parent application was relied upon as prior art against the claims in CIPs that did not find support in the parent application); Studiengesellschaft Kohle, m.b.H. v. Shell Oil Co., 112 F.3d 1561, 1564, 42 USPQ2d 1674 (Fed. Cir. 1997)("To qualify for an earlier filing date, section 120 
Accordingly, pending claims 6-14 have an effective priority only as of the date they are (which is 11/2/2021) because the pending claims lack written description support for the now recited feature of "at least one corner is less than 80 degrees," as now recited in claims 6-14. See, supra, the 112(a) rejection of the claims. 
With respect to claim 6, Li describes: A semiconductor device (the second line of the abstract), comprising: a magnetic tunneling junction (MTJ 150 in FIG. 1; the second from the last line of the abstract) on a substrate (101; see, FIG. 1; the recited substrate reads on 101/103), wherein a top view of the MTJ (see the cross section of the MTJ, as depicted in FIG. 2) comprises at least one corner and the at least one corner.
Li appears to show the corner to be 90 degrees and is silent on whether the corner might be "less than" 90 degrees.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the court noted "that ranges which overlap or lie inside ranges disclosed by the prior art may be [obvious]." 
And in re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), the prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%," yet the court held "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped and thus obvious. In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997), the 
As to Li's described corner having about 90 degrees, it is noted that it would be indistinguishably close to less than 90 degrees. 
Therefore, it would have been prima facie obvious to a person having an ordinary skill in the art [hereinafter "PHAOSITA"], before the effective filing date of this application, to have used the range less than 90, as claim 6 recites, because the recited range of "less than 90 degrees" and the range Li describes (of about 90 degrees) share endpoints that are indistinguishably close to each other, and that "are so close that … one skilled in the art would have expected them to have the same properties." See M.P.E.P. § 2144.05I.
And both Xiao (see, for example, [0041]) and Walker (see, for example, [0040]) teach the suitability of using at least one cross section having 60 degree angle (since both teach the suitability of using a hexagon cross section and its equivalence to a rectangular cross section).
According to well established precedents (see, for example, M.P.E.P. §§ 2144.06 and 2144.07), therefore it would have been prima facie obvious to a PHAOSITA, before the effective filing date of this application, to have used at least one angle less than 80 degrees, as taught by Xiao and Walker to be suitable and equivalent to at least one angle that is 90 degrees.  
With respect to claim 7, Li describes: The semiconductor device of claim 6, further comprising: an inter-metal dielectric (IMD 102) layer on the substrate 101/103 and around the MTJ 150; and a top electrode 170 on the MTJ 150.
With respect to claim 8, Li describes: The semiconductor device of claim 7, wherein a top view of the top electrode 210 (see, e.g., FIG. 2) comprises a quadrilateral.
With respect to claim 9, Li describes: The semiconductor device of claim 8, wherein the quadrilateral comprises two corners.
Li appears to show the two corner to be 90 degrees and is silent on whether the two corners might be "less than" 90 degrees.
Li's described two corners, each having about 90 degrees, is indistinguishably close to each of the corner being less than 90 degrees each. 
Therefore, it would have been prima facie obvious to a PHAOSITA, before the effective filing date of this application, to have used the range less than 90, as claim 9 recites, because the recited range of "less than 90 degrees" and the range Li describes (of about 90 degrees) share endpoints that are indistinguishably close to each other, and that "are so close that prima facie one skilled in the art would have expected them to have the same properties." See M.P.E.P. § 2144.05I.
With respect to claim 10, Li describes: The semiconductor device of claim 8, wherein the quadrilateral comprises three corners.
Li appears to show the three corner to be 90 degrees and is silent on whether the three corners might be "less than" 90 degrees each.
Li's described three corners, each having about 90 degrees, is indistinguishably close to each of the corner being less than 90 degrees. 

With respect to claim 11, Li describes: The semiconductor device of claim 8, wherein the quadrilateral comprises four corners.
Li appears to show the four corner to be 90 degrees and is silent on whether the four corners might be "less than" 90 degrees each.
Li's described four, each having about 90 degrees, is indistinguishably close to each of the corner being less than 90 degrees. 
Therefore, it would have been prima facie obvious to a PHAOSITA, before the effective filing date of this application, to have used the range less than 90, as claim 11 recites, because the recited range of "less than 90 degrees" and the range Li describes (of about 90 degrees) share endpoints that are indistinguishably close to each other, and that "are so close that prima facie one skilled in the art would have expected them to have the same properties." See M.P.E.P. § 2144.05I.
With respect to claim 12, Li describes: The semiconductor device of claim 8, wherein the quadrilateral comprises: a first side and a second side extending along a first direction (see, e.g., FIG. 2, the b direction); a third side (the top horizontal side, parallel to the a direction) connecting the first side and the second side; and a fourth side (the bottom horizontal side, parallel to the a direction) connecting the first side and the second side.
With respect to claim 13, Li describes: The semiconductor device of claim 12, wherein each of the third side and the fourth side comprises a curve, wherein, absent more, the scope of "curve" includes a curved line having a radius of 
Therefore, it would have been prima facie obvious to a PHAOSITA, before the effective filing date of this application, to have used curved third and fourth sides wherein the radius of curvature of the third and fourth sides are much larger than the length of the third and fourth sides, because the recited range of "curved" and the range Li describes (straight side) share endpoints that are indistinguishably close to each other, and that "are so close that prima facie one skilled in the art would have expected them to have the same properties." See M.P.E.P. § 2144.05I.
With respect to claim 14, Li describes: The semiconductor device of claim 13, wherein each of the third side and the fourth side comprises a concave curve, wherein, absent more, the scope of "concave curve" includes a curved line having a radius of curvature much larger than the length of the third and fourth sides Li describes, rendering the claimed concave curved third and fourth sides indistinguishable from the third and fourth sides Li describes. 
Therefore, it would have been prima facie obvious to a PHAOSITA, before the effective filing date of this application, to have used concave curved third and fourth sides wherein the radius of curvature of the third and fourth sides are much larger than the length of the third and fourth sides, because the recited range of "concave curved" and the range Li describes (straight side) share endpoints that are indistinguishably close to each other, and that "are so close that prima facie one skilled in the art would have expected them to have the same properties." See M.P.E.P. § 2144.05I.
Response to Arguments

The 11/2/2021 Response amends the claims to limit scope of the claims so at least one corner angle is less than 80 degrees and contends the claims now distinguish over the prior art.
In response, it is noted that the claims lack written description support and are also unpatentable over the prior art.
Accordingly, rejecting the claims as being unpatentable is proper and maintained. 
CONCLUSION
10.	Applicants' amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS OFFICE ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 

If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814